Citation Nr: 1735219	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  11-13 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

T. Atuyotan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to March 1990, and October 2001 to April 2003. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The Board notes that in his May 2011 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  In February 2017, the appellant withdrew his hearing request, and the record does not reflect that he has made a further request to reschedule the canceled hearing.  See VBMS record, dated in March 2017.  


FINDING OF FACT

The Veteran's back disability was incurred during his active military service.


CONCLUSION OF LAW

The criteria for service connection for back disability have been met.  38 U.S.C.A. 
§ 1110 (West 2015); 38 C.F.R. § 3.303 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and does not need to be addressed. 

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran seeks service connection for a back disability.  Veterans are entitled to compensation from VA if they develop a disability resulting from personal injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110 (West 2015); see also 38 C.F.R. § 3.303 (2016).

Generally, in order to establish direct service connection, three elements must be established.  These elements are: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," which is often referenced as the "nexus" requirement. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In 2002, the Veteran sustained an injury to his low back when he fell while in service.  He has since had intermittent low back pain.  His pain is intensified with any movement and is eased by medication.

A February 2002 service treatment record indicates that the Veteran was diagnosed with thoracic cord syringomyelia, which the examiner noted is most likely secondary to trauma.  Subsequently, an October 2009 private treatment record shows the Veteran complained of severe back pain in the left lower portion of his back which he reported began after he had a fall in service.  The private physician noted the in-service diagnosis of syringomyelia and ordered an MRI.  An MRI that an October 2009 MRI showed a  syrinx in the thoracic region which the private examiner noted was a diagnosis of syringomyelia in the thoracic region.  

Based on the foregoing, the Board finds that service connection for a back disability is warranted.  The evidence of record shows the Veteran was diagnosed with thoracic cord syringomyelia in February 2002 while on active service.  Thereafter,  post service in October 2009, an MRI of the back showed the same disability in the thoracic area.  There is nothing in the record to disassociate the post service diagnosis of syringomyelia to the in service diagnosis of the same disability.  

Accordingly, service connection is warranted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).   


ORDER

Service connection for back disability is granted. 




__________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


